UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K/A x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File number 000-49679 GLOBAL ENTERTAINMENT HOLDINGS, INC. (f/k/a LitFunding Corp.) (Name of small business issuer in its charter) Nevada 93-1221399 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2375 E. Tropicana Ave., Suite 8-259 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Issuer's Telephone Number (702) 516-9684 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title if Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesrNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yesr No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No r Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. r Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerr Accelerated filer r Non-accelerated filerr Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) YesrNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates (5,772,656 shares) computed by reference to the average bid and ask price as of March 31, 2009, was approximately $346,359, based on an averaged share value of $0.06. The number of shares of Common Stock, $0.001 par value, outstanding on March 31, 2009, was 11,812,844. Table of Contents GLOBAL ENTERTAINMENT HOLDINGS, INC. For the Fiscal Year Ended December 31, 2008 Index to Report on Form 10-K PART I Page Item 1. Description of Business 4 Item 1A. Risk Factors 10 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 5. Market for Common Equity and Related Stockholder Matters 13 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 19 Item 9A. Controls and Procedures 19 Item 9B. Other Information 19 PART III Item 10. Directors, Executive Officers and Corporate Governance 20 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accounting Fees and Services 27 Item 15 Exhibits, Financial Statements and Schedules 28 Table of Contents Changes in and Disagreements With Accountants on Accounting and Financial Disclosure On August 18, 2009, the Company was notified by the Securities and Exchange Commission that the Public Company Accounting Oversight Board (“PCAOB”) had revoked the registration of Lawrence Scharfman & Co., CPA, P.C. (“Scharfman”), its former independent accountants. As Scharfman was no longer registered with the PCAOB, the Company could not include its audit reports or consents in future filings with the SEC. The Company dismissed Scharfman as its independent accountant on August 18, 2009, the date it received notice from the SEC and PCAOB.Scharfman’s reports on the Company’s financial statements for the fiscal year ending December 31, 2007 and 2008 were qualified noting the Company’s ability to continue as a going concern. The reports contained no other adverse opinion, disclaimer of opinion or qualification or modification as to uncertainty, audit scope or accounting principles.There were no disagreements with the former accountants on any matter of accounting principles or practices, financial statement disclosure or activity scope or proceeding during the Company’s two most recent fiscal years and any subsequent interim period though the date of dismissal. The Company engaged the accounting firm of Larry O’Donnell, CPA. P.C. to review its Form 10-Q for the quarter ended June 30, 2009 and to reaudit the Company’s financial statements for the 2008 fiscal year and to audit its financial statements for the 2009 fiscal year.The audit report and consent of Larry O’Donnell, CPA. P.C. is included in this filing. FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K includes certain forward-looking statements as defined within Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, relating to revenue, revenue composition, earnings, projected plans, performance, contract procurement, procurement of capital, demand trends, future expense levels, gross margins and the level of expected capital expenditures.Such forward-looking statements are based on the beliefs of, estimates made by, and information currently available to the management of the Company, as well as the management of its subsidiaries, and are subject to certain risks, uncertainties and assumptions.Any statements contained herein (including without limitation statements to the effect that the Company or management "estimates," "expects," "anticipates," "plans," "believes," "projects," "continues," "may," "will," "could," or "would" or statements concerning "potential" or "opportunity" or variations thereof or comparable terminology or the negative thereof) that are not statements of historical fact should be construed as forward-looking statements.The actual results that may be achieved by the Company may vary materially from those expected or anticipated in these forward-looking statements.The realization of any results described by such forward-looking statements may be significantly affected by certain unanticipated factors, including those discussed in "Risk Factors," under Item1A, and in "Management's Discussion and Analysis of Financial Condition and Results of Operations," under Item 7.Because of these factors and other uncertainties that may affect the Company’s operating results, past performance should not be considered as an indicator of future performance, and investors should not use historical results to anticipate results or trends in future periods.The Company undertakes no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of any unanticipated events.Readers should carefully review the risk factors described in this and other documents that the Company files from time to time with the Securities and Exchange Commission ("SEC"), including subsequent Current Reports on Form8-K, Quarterly Reports on Form10-Q and Annual Reports on Form10-K. HOW TO OBTAIN COMPANY REPORTS FILED WITH THE SEC All reports filed with the SEC by Global Entertainment Holdings, Inc. are available free of charge via EDGAR through the SEC website at www.sec.gov.In addition, the public may read and copy materials filed with the SEC by the Company at the SEC's public reference room located at 450Fifth Street, N.W., Washington, D.C.20549.Upon written request, the Company will provide investors with copies of its Forms8-K, 10-Q and 10-K.Additionally, the Company plans to make all such reports available through its website at: www.globaluniversal.com, as soon as reasonably practicable. Throughout this Annual Report references to “we”, “our”, “us”, “Global Entertainment”, “the Company”, and similar terms refer to Global Entertainment Holdings, Inc.Corp. 3 Table of Contents PART I Item 1.Description of Business (a)General In December of 2007, the Company effected a one-for-ten reverse split of the outstanding common stock and changed the Company name to Global Entertainment Holdings, Inc. (the “Company”), to better reflect the new direction and focus of the Company.The Company is presently conducting its business through its affiliate, Global Universal Pictures, for films produced in Canada, and its wholly-owned subsidiaries, Global Universal Entertainment, Inc., for film production in the U.S., and Global Universal Film Group, Inc., for its distribution and sales activities.Global Universal Entertainment was formally an inactive subsidiary called Easy Money Express, which had no activity or operations prior to the change of name. Hereinafter, the Company, together with its subsidiaries and Canadian affiliate are sometimes, collectively referred to as “Global Universal.” The Company was originally incorporated under the name of RP Entertainment, Inc. in the State of Nevada on July 11, 1996, and changed its name to LitFunding Corp. in February of 2003, as the result of a reverse merger with California LitFunding, Inc., a private, California corporation.On March 22, 2004, LitFunding USA was formed to serve as the operating entity and carry on the business previously conducted through California LitFunding. Prior to December of 2007, the Company was in the business of investing in litigation recoveries and pursuing other financial business models. The Company raised and advanced capital to various law firms pursuant to “Settlement Agreements”.These Settlement Agreements provide that the funds advanced were to be repaid to the Company, plus a fee, when the lawsuits referenced in the agreement ultimately settle. The amount of the fee payable on the funds advanced depended upon the length of time the funds were outstanding up to a fixed limit.Pursuant to the terms of the Settlement Agreements, the contractual right to payment was limited to the funds ultimately paid to the law firm from the specified lawsuit, or lawsuits, in which the funds were invested.This business was conducted through the wholly-owned subsidiary, LitFunding USA and its six, wholly-owned limited liability companies.This business was sold by the Company in March of 2008. In the first quarter of 2006, the Company acquired two wholly-owned subsidiaries, Easy Money Express, a recently formed entity that planned to develop an internet-based, consumer loan company, and Global Universal Film Group, Inc. (“GUFG”), an early stage developer, producer and distributor of “niche” films, related books, and music rights. Easy Money Express was renamed Global Universal Entertainment, Inc. and plans to commence film production activities during the second quarter of 2009. The former management of LitFunding Corp. had planned to develop Easy Money Express as its core business, and to spin-off GUFG as a separately traded, public corporation.However, these plans did not come to fruition, and GUFG remains a wholly-owned subsidiary. In March 2007, the Company entered into a stock purchase agreement with Rochester Capital Partners, LP. (RCP), a limited partnership controlled by our present Chief Executive Officer (Gary Rasmussen) as its General Partner, whereby the Company issued four million (4,000,000) shares of treasury stock to RCP for consideration of $250,000. In addition, RCP purchasedone million, one hundred thousand(1,100,000) shares directly from Morton Reed, our former Chief Executive Officer, at a price of $65,000. This Transaction was unanimously approved by the Board of Directors at a meeting held on February 22, 2007.However, in November, 2008, the Company’s Board of Directors authorized the issuance of an additional ten million shares of common stock to RCP to compensate RCP for a diminution in value of the receivable amounts represented by LitFunding’s prior management, as an adjustment, post closing, to the stock purchase transaction between LitFunding and RCP. Further information on this transaction is available in the Company report on Form 8-K, filed with the SEC on March 7, 2007. On August 31, 2007, Morton Reed, CEO, President and Chairman of the Board resigned for health reasons. He was replaced in September of 2007 by Gary Rasmussen, who, upon taking an active role, commenced in restructuring the Company and developing its new core business of film production, conducted primarily through its subsidiary companies. (b)Our Primary Business Global Entertainment Holdings, through its wholly owned subsidiary companies of Global Universal Entertainment (“GUE”) and Global Universal Film Group (“GUFG”), as well as its 30% owned, Canadian affiliate Global Universal Pictures (“GUP”), plans to develop the business of producing and marketing low-budget, genre pictures with recognizable, name talent.The Company’s management believes investment risk can be significantly reduced by utilizing Canadian, U.S. and other major countries Governmental and territorial tax incentives to cover up to 40%, or more, of each film’s budget. Additional coverage of about 25%, or more, of a film’s budget can be derived from distributor financing, or pre-selling either foreign or U.S. rights to a film.The balance of each film’s budgeted cost will be obtained from private investment of debt, equity or “gap” financing, or a combination of such items.Management intends to retain revenues generated from a significant ongoing, equity percentage of each film to provide cash flow for operating expenses and to maximize long-term growth for the Company and its shareholders. 4 Table of Contents OVERVIEW We are committed to the development and production of commercially salable feature-length motion pictures having budgets of up to $5 million, but which have enduring value in all media.We anticipate not only producing motion pictures, but also acquiring the film asset to build a library and capitalizing on other marketing opportunities associated with the motion picture. We do not currently have sufficient capital to independently finance our own productions.We intend to rely on outside sources of financing, coupled with tax incentives and distributor involvement for all of our film production activities.We plan to use most of our available resources to develop our “in-house” library of scripts and to conduct pre-production and marketing activities designed to attract sources of film financing. We intend to rely on our management’s access to and extensive relationships with, creative talent, including writers, actors and directors, as well as distributors and other movie industry contacts to assist in developing our film projects. We plan to employ a flexible strategy in developing, financing and producing our motion picture and film properties.We expect to combine our own capital and financial resources with tax incentives and distributor advances to develop a project to the point where it is ready to go into production.For each motion picture, we will assemble a business plan for presentation to prospective investors and financiers, consisting of the screenplay, a budget, shooting schedule and the commitment by a recognizable actor or director. We believe that we should be able to secure recognizable talent based on the attractiveness of the screenplay, but we may also offer, as an added incentive, grants of our stock or options to acquire our stock.We will then endeavor to secure the financing to produce the movie and make it available for distribution.The financing may come from federal and provincial governments in the form of tax incentives, financialinstitutions for production loans, lenders with profit participation, advances or pre-sales from distribution companies, accredited investors or a combination of these outside sources. Motion picture revenue is derived from the worldwide licensing of a film to several distinct markets, each having its own distribution network and potential for profit.The selection of the distributor for each of our feature films will depend upon a number of factors.Our most basic criterion is whether the distributor has the ability to achieve a high level of sales on satisfactory terms, as well as when and in what amount the distributor will make advances to us.We will also consider the amount and manner of computing distribution fees and the extent to which the distributor will guarantee certain print, advertising and promotional expenditures.We will not attempt to obtain financing for the production of a particular film unless we believe that adequate distribution arrangements for the film can be made. No assurance can be given that our motion pictures, if produced, will be distributed and, if distributed, will return our initial investment or make a profit.To achieve the goal of producing profitable feature films, we plan to be extremely selective in our choice of literary properties and exercise a high degree of control over the cost of production.Although we plan to finance our films in a manner designed to help cover our entire production costs, we will also endeavor to produce films that will exhibit consumer appeal to help support a theatrical release and drive cable and DVD sales. By keeping strict control of our production costs and capitalizing on the cost advantages of back-to-back production, we will strive for consistent and profitable returns on our investment in films. Feature Film Production Essential to our success will be the production of high quality films having budgets of $5 million or less that have the potential to be profitable.We will not engage in the production of X-rated material.We plan to make motion pictures that appeal to the tastes of the vast majority of the movie-going public. The low budgets within which we intend to operate will serve the dual purpose of being low enough to limit our downside exposure and high enough to pay for a feature film with accomplished actors or directors that appeal to the major markets.The market pull of the talent to be used must justify their fees by helping to attract advances.Our budgets must remain small enough so that a large percentage of our capital is not put at risk.We intend to produce projects with built-in break-even levels that can be reached with ancillary and foreign distribution revenue.If the movie crosses-over into a wide national distribution release, we can potentially generate a large profit because our share is not limited as with ancillary and foreign revenue. In order to produce quality motion pictures for relatively modest budgets, we will seek to avoid the high operating expenses that are typical of major U.S. studio productions.We do not plan on having high overhead caused by large staff, interest charges, substantial fixed assets, and investment in a large number of projects that are never produced.We believe that by maintaining a smaller, more flexible staff, with fewer established organizational restrictions we can further reduce costs through better time management than is possible in a major studio production. We also plan to enter into co-productions with experienced and qualified production companies in order to become a consistent supplier of motion pictures to distributors in the world markets.With dependable and consistent delivery of product to these markets, we believe that distribution arrangements can be structured that will be equivalent to the arrangements made by major studios.Our first co-production film was Blue Seduction, co-produced with Image In Media, a Canadian film production company. Primary responsibility for the overall planning, financing and production of each motion picture will rest with our management.For each motion picture we will employ an independent film director who will be responsible for, or involved with, many of the creative elements, such as direction, photography, and editing.All decisions will be subject to budgetary restrictions and our business control, although we will permit an independent director to retain reasonable artistic control of the project, consistent with its completion within strict budget guidelines and the commercial requirements of the picture. 5 Table of Contents Distribution Arrangements Effective distribution is critical to the economic success of a feature film, particularly when made by an independent production company. We intend to release our films for distribution in the worldwide marketplace through existing distribution companies, primarily independent distributors.We may retain the right for ourselves to market the film to selected territories, and to possibly market television and other uses separately.In many instances, depending upon the nature of distribution terms available to us, it may be advantageous or necessary for us to license all, or substantially all, distribution rights through one or more major distributors.It is not possible to predict, with certainty, the nature of the distribution arrangements, if any, that we may secure for our motion pictures. Presently, our management is negotiating with several film distribution companies to assist us in financing and marketing a slate of 6 or more, feature-length films that we plan to produce.The distribution companies will typically charge a us fee of 15% to 25% for foreign distribution, and 20% to 30% for U.S. distribution.The Company will negotiate for the distribution company to provide some financing participation in each film’s budget, which, when combined with tax incentives and debt financing and/or equity participation from an investor, will provide 100% of the cost to produce each film. Because of the financing incentives noted previously, it is possible that profitability can be realized even for a direct-to-video release, followed by pay, cable, satellite, free and syndicated television exhibition.The Company is hopeful that a minimum of two of its films will warrant and receive a theatrical release, prior to their video distribution.There is, of course, no guarantee of a theatrical release for any film that may be produced by the Company. Current Film Operations Blue Seduction On September 22, 2008, the Company entered into an Exclusive License Agreement with its Canadian affiliate, Global Universal Pictures, Inc. (“GUP”), whereby the Company granted a world-wide exclusive license to Pictures to use the work entitled “Blue Seduction” (the “Film”), starring Billy Zane and Estella Warren.The license included: (1) the right to promote the Film throughout the world in all languages and in all distribution markets, including TV, home video, DVD and non-theatrical and theatrical markets, and (2) merchandise rights relating to all goods and services appearing in the Film. In April, 2008, the Company acquired a thirty percent (30%) equity interest in GUP. Jacqueline Giroux is the founder and President of GUP and owns the balance of the equity of this entity.Ms. Giroux is also the founder and President of Global Universal Film Group, a wholly-owned subsidiary, and is a major shareholder of the Company by virture of her holdings of the Company’s Series B and Series C Preferred stock. As a condition to the license, GUP agreed to credit the Company as the source of the original concept for the Film and appoint Gary Rasmussen, the Company’s CEO, as Executive Producer. Subject to financing of the Film, GUP agreed to pay the Company an all inclusive one-time fee of (i) U.S. $150,000 and (ii) revenue representing 50% of its “Net Receipts” from the sale of the Film rights. Also on September 27, 2008, GUP transferred, through an intermediary Canadian company formed for this purpose, its right to develop, produce and exploit the Film to B & J Pictures, Inc. (“Transferee”), and, on October 2, 2008, the Company agreed to subscribe to $150,000 (Cdn) of preferred shares in the share capital of Transferee as its “Producer Investment” in the Film, subject to the closing of a bank loan between National Bank of Canada and Transferee. The original rights to the Film were acquired by the Company from Ms. Jacqueline Giroux in connection with her employment as President of Global Universal Film Group. Ms. Giroux will receive a fee as Producer of the Film directly from B & J Pictures. OnOctober 2, 2008, National Bank of Canada agreed to fundapproximately $1.1M Canadian for the production of Blue Seduction. The bank financing was contingent upon the bank's receipt ofa Completion Bond that will guarantee that the film is actually produced and delivered so the bank can collect oncertain availabletax credits andadvances pending. The Completion Bond Company, Film Finances of Canada, Ltd., requested thatthe Companyprovide a guarantee for any amounts that they may lose in connection with the transaction. The contingent liability oftheCompanyis difficult to determineat this time because, in essence, the completion bond company is backing up the bank loan, and the bank loan is structured as a credit facility that provides B & J Pictures with periodic draws in both U.S and Canadian currencies. The bank agreed to advance up to $613,000 in Canadian dollars (including an interest reserve and costs), and up to $425,000 in U.S. currency. In February of 2009, this film was delivered to Starz Media for international distribution and Anchor Bay Entertainment for U.S. distribution. This film was produced with the assistance of Image In Media, who secured the involvement of Starz Media as the foreign distributor. Image In Media received a fee as co-producer and was appointed as the Canadian distributor for Blue Seduction. 6 Table of Contents American Sunset Currently, GUP is in pre-production on a film titled “American Sunset.”This film is being produced by GUP in Canada, using a combination of Canadian tax incentives, bank financing and investor equity participation. GUP recently signed a bank financing commitment for a loan of up to $440,000, secured by the Canadian tax credits, plus a personal guarantee from Jacqueline Giroux.The Company will provide certain services in obtaining and structuring the financial arrangements for the film, as well as selected intellectual property rights.It is anticipated that the Company will receive up to $150,000 (Cdn), which will be re-invested in the film production as part of GUP’s “Producer’s Investment.”Additionally, the Company will receive a back-end participation in the upside potential of American Sunset by virtue of its equity ownership of 30% of GUP. “American Sunset” is a story about love and sacrifice.It’s an edge-of-your-seat, shocking thriller about how one ordinary man traveled to hell and back to save his wife.A thriller, with a Usual Suspects–style twist, that is expected to have both moviegoers and crime solvers alike anxiously waiting for clues to this mystery’s riddle; each time wondering if it will not be too late. On a trip back toCanada to celebrate their fifth wedding anniversary, Tom Marlow wakes to find his beloved wife missing.Their vacation home – now a crime scene – is now littered with clues to his wife’s whereabouts.In order to ensure her safe return, Tom, now a stranger in the land of his birth is forced to cooperate with the practices of local authorities, the political rhetoric of the American Embassy and the unorthodox methods of a Private Investigator he hired to help him. Amidst the chaos of the investigation, the silence is broken when the phone rings and an evil voice on the other end asks: “You wanna play a game?Here’s your first riddle.”Tom and the P.I. are now part of a treasure hunt set in motion by his wife’s captors.The game is simple and the prize is his wife’s freedom.Each correctly answered riddle brings them one-step closer; but one wrong answer…one missed deadline…and the consequences will be fatal.As the hunt brings them deeper and deeper into a corrupt world, spawned by greed, deception and immoral motives, one thing is clear; this is not a random kidnapping for money – this is personal. “American Sunset” will test the audience’s attention-to-detail skills and even give them time to decode the riddles before time runs out.It’s a thriller with an original twist that the Company hopes will have audiences revisiting the movie again and again, wondering how they missed so many clues the first time.In “American Sunset”, everything is a clue and everybody has something to say, even if it is from the grave. Other Films Planned Also, in the planning stages, are several films that GUE intends to produce as “Co-Production Treaty” films, either in combination with a distribution company, or in partnership with an investor or another production company.These films will be produced with government incentives from Canada and one or more additional countries such as France or the U.K.For example, a Canadian-France or Canadian-U.K. co-production would entail both Canada, France or the U.K. investing Government monies or tax incentives totaling approximately 50% plus of each film’s budget.For making this investment, Canada, France or the U.K. would retain ownership rights to the film in their respective countries; however, they never participate in revenues via any sales in the rest of the world, including the U.S.The contracts issued from each Country are endorsed by the Government and fully bankable. Therefore, the Company would have the option of discounting the contract at the bank and utilizing each sale for production funds, or hold onto the contract to be paid 100% of the 50% of the budget at the completion of each film.With 50% plus of the budget expenses underwritten by such incentives, the producer and investor are more likely to realize a profit. GUP’s per film budget is expected to range between roughly $2 million (if no advertising and delivery items are included) and up to $5 million (U.S.), with approximately 35% to 50% of each budget underwritten by the respective country’s investment (e.g., Canada, U.K, France, Germany, Ireland, etc.).All financing fees, marketing and advertising costs, completion bond fees and a contingency reserve will be included in the average film budget. On a “straight to video” release, Global Universal estimates that the net bottom-line from worldwide television will range from an estimated low of $500,000 to as much as $2 million, or more. The Company’s investment in each film will be structured to provide strong downside risk protection while simultaneously offering an uncapped upside potential, either thru video releases that over perform or through theatrically released titles. Recent examples of such pictures utilizing these types of government incentives include CABIN FEVER, HOSTEL, SAW, OPEN WATER, WRONG TURN, and SWIMFAN. (Lions Gate released the first 4 films; Twentieth Century Fox released the last 2 films). EASY MONEY EXPRESS, INC. / GLOBAL UNIVERSAL ENTERTAINMENT, INC. In March, 2006, we acquired 100% of the issued and outstanding shares of the common stock of Easy Money Express, Inc., a Nevada Corporation from its two stockholders. Easy Money continued as a wholly-owned subsidiary of the Company until January of 2008, when the name was changed to Global Universal Entertainment, Inc.To date, there had been no activity or operations since its acquisition in 2006.The Company plans to develop this subsidiary as its U.S. presence in producing films and has hired Peter Liapis to manage the business of this subsidiary as its President. 7 Table of Contents FINANCING STRATEGY In the negotiations the Company is currently conducting with the distribution companies, management will endeavor to form a strategic alliance with a strong financial partner to provide a credit facility of an amount to be determined. It is intended that such a financial partner will release funds on an “as needed” basis to produce a planned slate of six or more films, with distribution for each film in place, in advance, by the selected distribution company.No assurance can be made that the Company will be successful in its endeavors to consummate an agreement with any distribution company, or to secure a credit facility to support production of the Company’s planned films. LOW BUDGET GENRE PRODUCTION & DISTRIBUTION Genre pictures allow for production at low budget levels for two basic reasons. First, these types of pictures are sold and marketed on the basis of concept rather than cast.Costs associated with “named stars” are not required.Second, these genres allow for inexpensive settings, shorter filming schedules with less expensive casts in more controlled environments, significantly lowering production costs. These film productions may utilize completion bonds. These bonds are a form of insurance against unanticipated and unapproved cost overruns, as well as unforeseen events such as illness, natural disasters, etc.This insurance will protect the production against over-budget costs. The cost of a completion bond is included in the budget and generally costs between 3% and 4% of budget of the film. Most major video distribution companies have unused capacity and a desire to distribute third party films to add to their own internally produced product. Third party product can often be distributed less expensively since it does not have to incorporate a studio’s overhead or involve using studio facilities. Such products also require less studio management oversight during production. The worldwide home video market, plus cable television, continue to show strong demand, particularly in the Company’s targeted film genres, which include “edgy” thrillers and “specialty” pictures. The Company owns the rights “in house” to four of the screenplays that it intends to produce as films. Therefore, the Company is able to by-pass the script optioning process for these films.The option and the development of screenplays can be a costly and time-consuming process.Such proprietary ownership significantly reduces development costs and the time necessary to move from development to production. The first four films the Company will produce will eventually become part of the Company’s film library. A film library, over time, is expected to build asset value for Global Entertainment Holdings.Following the license term of each picture (7 years for direct-to-video releases and 20 years for theatrical releases), the film distribution rights and eventual ownership will become part of the Company’s assets.Therefore, the Company can build a significant film library that may be re-licensed on either an “ad-hoc” or “packaged” basis, or sold to a 3rd party. Film libraries are typically valued by estimating future revenues from future sale cycles and then calculating a net present valuation. Pay, free and syndication broadcasters are continually re-licensing titles. Future revenues will also be derived from new sources such as cell phones, iPods, video on demand, Internet broadcasts etc. MOTION PICTURE INDUSTRY OVERVIEW Background The motion picture industry consists of two principal activities: production, which involves the development and production of motion pictures; and distribution, which involves the promotion and exploitation of feature-length motion pictures in a variety of media, including theatrical exhibition, home video, television and other ancillary markets, including airlines, cruise ships and new technology platforms such as video-on-demand, both in the U.S. and internationally. Motion Picture Production The production of motion pictures occur in four distinct stages prior to initial release: development, pre-production, principal photography and post-production. The creation of a motion picture begins with the development of an original screenplay by a writer, the screenplay adaptation of a novel, other literary or dramatic work. Once the screenplay material is identified, the production process begins. The development stage includes acquiring the material in question, writing the screenplay and obtaining commitments from key talent such as the director, principal cast members and other creative personnel. The pre-production stage includes securing the necessary production facilities and personnel, finalizing the motion picture budget and production schedule, selecting filming locations and the building, if necessary, of required sets. The production stage essentially is the period of principal photography. The post-production stage includes the picture editing, the creation of special visual and optical effects, if necessary, the composition and recording of the musical score, the sound editing, and synchronization of dialogue, sound effects, the musical score and the “final cut” of the picture. The “final cut” then results in the production of a negative from which release prints and/or a video master are created. 8 Table of Contents Motion Picture Distribution The distribution of a motion picture involves the licensing of the motion picture for exploitation in various markets both domestically and internationally. Timing patterns of distribution, commonly referred to as “windows”, are calculated to ensure that a film is released during what are believed to be optimal market conditions. Distribution of a motion picture involves commercial exploitation in the U.S. and international markets including theatrical exhibition, home video distribution (DVDs, videocassettes, etc.), television exhibition (including pay-per-view, pay, network, syndication and basic cable), merchandising and other ancillary rights in the motion picture (such as books, soundtracks, and video games) and “non-theatrical exhibition” (such as airlines, cruise ships, hotels and armed forces facilities). Films may be released initially into the theatrical exhibition market or, as has become more prominent recently, initially into the video distribution market. Following these releases, films are then released into the pay television market, and then followed by the free television market (CBS, NBC, ABC, FOX etc.). The initial theatrical, home video, pay-per-view, pay television, and free television, including network, syndication and basic cable, comprise what is typically referred to as the first distribution “cycle”.While a substantial portion of a motion picture’s total revenues are generated during the first “cycle”, significant revenues can be generating in succeeding “cycles.” For example, re-pricing and re-packaging of video releases and re-licensing of television exhibitions.Some motion pictures may generate revenues from the creation of derivative works such as remakes, sequels, and spin-offs. Theatrical Exhibition Market The theatrical exhibition of motion pictures entails the promotion and release of the film in theatres. The theatrical distribution of a motion picture, both in the U.S. and internationally, involves the licensing and booking of the film to theatrical exhibitors (movie theatres), the advertising and publicity campaigns to support the release and the manufacture of release prints from the film negative. The distributor and the exhibitor typically enter into an agreement to determine the payment arrangements from the box-office to the distributor, generally as a percentage of gross box office receipts. This percentage is referred to as the “rental” rate, which is typically within the range of 35% to 60%. These “rental” rates vary among countries. Releasing costs include advertising campaigns, trailers, publicity campaigns, print advertising, and other forms of promotional media, including the Internet. Home Video Distribution The film’s distributor sells, in most cases, DVDs and cassettes to local, regional and national video wholesalers and retailers, which then sell and/or rent these DVDs and cassettes to consumers. There remain some revenue sharing agreements, though this business has been declining, whereby the wholesaler or retailer purchases the DVDs and cassettes at reduced prices in return for which the distributor shares in the rental income. Certain mass merchants, including Wal-Mart and Target, occupy a significant and important retail position in the DVD and cassette sale market. Television Distribution Television rights to motion pictures are generally licensed first to pay-per-view television following initial video release, then to pay television, and thereafter to free television such as network, syndication and basic cable for an exhibition period, and then, in many cases, back to pay television again. In addition, many films are licensed for subsequent “cycles” of pay and free television exhibitions. Pay-per-view allows subscribers to pay for individual programs. Pay television allows cable and satellite subscribers to view such services as HBO, Showtime, Starz/Encore, Canal+, BSkyB, Premiere, JSB and other services for a monthly subscription fee. Basic cable networks and local broadcast stations may purchase exhibition rights for a specified number of telecasts over a specific license period. Non-Theatrical And Ancillary Rights Distribution Motion pictures may be licensed for “non-theatrical” use by outlets such as airlines, ships, oilrigs, schools, public libraries and government groups such as the armed forces. We anticipate incurring operating losses over the next twelve months. Our lack of operating history makes predictions of future operating results difficult to ascertain. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies in new and rapidly evolving technology markets. Such risks include, but are not limited to, an evolving and unpredictable business model and the management of growth. To address these risks we must, among other things, implement and successfully execute our business and marketing strategy, continue to develop and upgrade technology and products, respond to competitive developments, and continue to attract, retain and motivate qualified personnel. There can be no assurance that we will be successful in addressing such risks, and the failure to do so can have a material adverse effect on our business prospects, financial condition and results of operations. 9 Table of Contents (c)Discontinued Business LitFunding USA, Inc. LitFunding USA was a wholly-owned subsidiary of Global Entertainment Holdings, engaged in the business of investing in litigation recoveries. During the fiscal year ending December 31, 2007, as well as the first quarter of 2008, we had no new cases or lending activity associated with this business entity, and had an aggregate investment of $354,000 in cash advances on approximately 22 cases. During 2007, we collected $74,500 in principle and fees, lost $30,000 of principle, and have an ongoing interest in open and unresolved cases whose advances and fees total approximately $1,545,433. In March of 2008, our Board of Directors elected to sell its interest in LitFunding USA. This decision to sell LitFunding USA was primarily a result of the Company’s change in focus to the motion picture production industry, as well as our efforts to reorganize the Company and reduce liabilities. On March 31, 2008, the Company sold its interest in LitFunding USA to a private company, Iscom, Inc., in a transaction that divested the Company of its then core operating business assets and associated liabilities. Further information on this transaction is available in our report on Form 8-K, filed with the SEC on April 8, 2008. Item 1A.Risk Factors Risk Factors That May Affect Our Results of Operation We have a limited operating history and have never been profitable. We still have limited operating history having begun business in the year 2000.During that time, we have incurred losses in every quarter since inception except for the extraordinary gain realized in December 2004 and we remain subject to the risks and uncertainties usually encountered by early stage companies. Our new focus on Motion Picture production will add additional risks to our business. We will require additional funds to achieve our current business strategy of producing films and our inability to obtain additional financing could cause us to cease our business operations. We will need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy with respect to the production of feature-length films. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our capital requirements to implement our business strategy will be significant. However, at this time, we can not determine the amount of additional funding necessary to implement such plan. We intend to assess such amount at the time we will implement our business plan. Furthermore, we intend to effect future acquisitions with cash and the issuance of debt and equity securities. The cost of anticipated acquisitions may require us to seek additional financing. We anticipate requiring additional funds in order to fully implement our business plan to significantly expand our operations. We may not be able to obtain financing if and when it is needed on terms we deem acceptable. Our inability to obtain financing would have a material negative effect on our ability to implement our acquisition strategy, and as a result, could require us to diminish or suspend our acquisition strategy. If we are unable to obtain financing on reasonable terms, we could be forced to delay, scale back or eliminate certain film projects. In addition, such inability to obtain financing on reasonable terms could have a material negative effect on our business, operating results, or financial condition to such extent that we are forced to restructure, file for bankruptcy, sell assets or cease operations, any of which could put an investment in our Company at significant risk. We have historically had losses from operations and losses may continue in the future, which may cause us to curtail operations. Since our inception we have not been profitable and have lost money on both a cash and non-cash basis.For the year ended December 31, 2008, we incurred net losses before extraordinary gainof $207,627. Our accumulated deficit at the end of December 31, 2008, was $12,040,077.Future losses, before extraordinary gain,are likely to occur, as we are dependent on spending money to pay for our operations. No assurances can be given that we will be successful in reaching or maintaining profitable operations.Accordingly, we may experience liquidity and cash flow problems.If our losses continue, our ability to operate may be severely impacted or alternatively we may be forced to terminate our operations. We could fail to attract or retain key personnel, which could be detrimental to our operations. Our success largely depends on the efforts and abilities of our Officers and Directors. The loss of their services at this point in our development could materially harm our business because of the cost and time necessary to find successors. Additionally, we are dependant upon the services of the officers of our subsidiary and affiliate companies, Global Universal Film Group, Global Universal Entertainment and Global Universal Pictures.We do not have other key employees who could manage Global Universal’s film operations. Such a loss would also divert management attention away from operational issues. To the extent that we are smaller than our competitors and have fewer resources, we may not be able to attract a sufficient number and quality of personnel, when required. 10 Table of Contents Because our common stock is deemed a low-priced “Penny” stock, an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment even if and when a substantial and liquid market develops for the common stock. Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. It is likely that additional shares of our stock will be issued in the normal course of our business development, which will result in a dilutive effect on our existing shareholders We will issue additional stock as required to raise additional working capital in order to undertake Company acquisitions, recruit and retain an effective management team, compensate our officers and directors, engage industry consultants and for other business development activities. If we acquire, invest in, or make alliances with other businesses we face risks inherent in such transactions We cannot make assurances that alliances or ventures will be consummated in a timely manner.That they will be structured or financed in a way that will enhance our credit worthiness.That they will meet our objectives or be successful.Failure to meet such objectives could have a negative effect on revenues. Shareholders controlled by current management own a controlling interest in the Company’s voting stock and investors may not have any voice in the management of the Company. In connection with the acquisition of our stock by Rochester Capital Partners (RCP), RCP holds over 51% of our outstanding shares of common stock, plus an additional, estimated 9.2% that may be acquired by conversion of our Series B Convertible Preferred Stock (“Series B”). Gary Rasmussen, our CEO, is the General Partner of RCP and exercises sole voting control over its shares. In addition, Mr. Rasmussen directly holds 3.5 million shares of our Series C Convertible Preferred Stock (“Series C”), which is non-dilutive and convertible at any time into 35% of our common stock, computed immediately after such conversion.The Series C has voting rights equal to the estimated amount of shares that would be realized if converted. Additionally, Jacqueline Giroux, President of our wholly-owned subsidiary Global Universal Film Group, directly holds 2.5 million shares of Series B, convertible into a like number of common shares, which would result in her ownership of approximately 18.9% of our common stock. The Series B has no voting rights.Also, Ms. Giroux holds 3 million shares of our Series C, convertible at any time into 30% of our then outstanding common stock. Thus, these stockholders, acting together, will have the absolute ability to control substantially all matters submitted to our stockholders for approval, including: · election of our board of directors; · removal of any of our directors; · amendment of our certificate of incorporation or bylaws; and · adoption of measures that could delay or prevent a change in control or impede a merger, takeover or any other business combination involving the Company and its subsidiaries. Risk Factors Associated with the Film Production Industry Competition from providers of similar products and services could materially adversely affect our revenues and financial condition. The industry in which we intend to compete is a rapidly evolving, highly competitive and fragmented market, which is based on consumer preferences and requires substantial human and capital resources. We expect competition to intensify in the future.There can be no assurance that we will be able to compete effectively.We believe that the main competitive factors in thefilm industry includes access to capital, efficient distribution channels and effective marketing and sales of the film, and its ancillary rights. Many of our competitors are well established, profitable and havestrong management and access to capital. We may be perceived as relatively too small or untested to be awarded capital and other business resources relative to the competition. Failure to compete successfully against current or future competitors could have a material adverse effect on the Company’s business, operating results and financial condition. The speculative nature of the film production industry may result in our inability to produce film content or services that receive sufficient market acceptance for us to be successful. Certain aspects of the film production industry are highly speculative and historically have involved a substantial degree of risk. For example, the success of a particular film depends largely upon unpredictable and changing factors, including the public’s acceptance or appreciation, the success of marketing efforts, the availability of competing films, general economic conditions and other tangible and intangible factors, many of which are beyond our control. 11 Table of Contents Item1B.Unresolved Staff Comments None. Item 2.Properties The Company utilizes the private office of its CFO, Terry Gabby, to support his services for the Company, and retains a mailing address in Las Vegas, Nevada, at a cost of about $200, annually, with an address of 2375 E. Tropicana Avenue, Suite 8-259, Las Vegas, Nevada 89119. Additionally, our wholly-owned subsidiary, Global Universal Film Group, maintains offices on the lot at Raleigh Studios, a prestigious film studio in the Los Angeles area.This office is approximately 500 square feet in size and leased on a monthly basis at a rate of $900.00, per month. The offices are located at 650 N. Bronson Avenue, Suite B-116, Los Angeles, California 90004. Item 3.Legal Proceedings In connection with our former business of LitFunding, we were named a defendant in several matters in litigation, many of which are in the normal course of business, including litigation for refunds of funds invested. These claims will be answered by Iscom in connection the sale of this business entity in March of 2008. Item 4.Submission of Matters To a Vote of Security Holders. None. 12 Table of Contents PART II Item 5.Market For Common Equity and Related Stockholder Matters (a)Market Information Our common stock was quoted under the symbol “GBHL.OB” on the OTC Bulletin Board until June of 2008.Thereafter, our shares commenced trading on the “pinksheets”, due to a late filing that was caused by an error made by an independent third party vendor, whom we hired to file our reports with the SEC. We expect to return to trading our shares on the OTC Bulletin Board in the second quarter of 2009. The OTC Bulletin Board is a network of security dealers who buy and sell stock.The dealers are connected by a computer network which provides information on current “bids” and “asks” as well as volume information.The OTC Bulletin Board is not considered a “national exchange.”Our common shares commenced trading on the OTC Bulletin Board on July 11, 2002.The following table sets forth the quarterly high and low closing sale prices for our common stock during our last two fiscal years as reported by the National Quotations Bureau.These quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. The table has been adjusted to reflect a “one-for-ten” reverse split of our common stock on December 17, 2007. High Low High Low 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter (b)Holders of Common Stock As of December 31, 2008, we had approximately 219 stockholders of record of the 11,812,844 shares issued and outstanding. (c)Dividends The Company has never declared or paid any cash dividends on its common stock.For the foreseeable future, the Company intends to retain any earnings to finance the development and expansion of its business, and the Company does not anticipate paying any cash dividends on its common stock.Any future determination to pay dividends will be at the discretion of the Company’s Board of Directors. (d)Securities Authorized for Issuance under Equity Compensation Plans 2002 Employee Stock Compensation Plan Effective August 15, 2002, we adopted a 2002 Employee Stock Compensation Plan, as amended, with a maximum number of 150,000 shares that may be issued.As of December 31, 2008, 53,750 options and 96,000 warrants had been issued under this plan. 2004 Stock Option Plan Effective March 9, 2004, we adopted a 2004 Stock Option Plan.The total number of shares of our common stock which may be purchased pursuant to the exercise of options shall not exceed, in the aggregate, 30% of the issued and outstanding shares of the Company’s common stock.As of December 31, 2008, 149,000 options are outstanding under this plan. Stock Exercise Amount Owner name Type Option Plan Grant Date Vested Through Grant Price Amount Exercised Cohen, David Option YES 21-Dec-04 Immediate 21-Dec-14 $ none Guerrero, Jonnathan Option YES 21-Dec-04 Immediate 21-Dec-14 $ none Reed, Morton Option YES 21-Dec-04 Immediate 21-Dec-14 $ none Weiner, Stanley Option YES 21-Dec-04 Immediate 21-Dec-14 $ none Reed, Morton Option YES 20-Jan-05 Immediate 20-Jan-15 $ none Amira, Bob Option YES 11-Mar-05 Immediate 11-Mar-15 $ none Ryan, Dermot Option YES 11-Mar-05 Immediate 11-Mar-15 $ none Stein, Vera Option YES 20-Jan-05 Immediate 20-Jan-15 $ none Weighted average of exercise price $3.86 13 Table of Contents 2006 Non-Qualified Stock Compensation Plans Effective February 22, 2006, we adopted the “2006 Non-Qualified Stock Compensation Plan.” The maximum number of shares that may be issued pursuant to the plan is 600,000 shares.As of December 31, 2008, a total of 600,000 shares had been issued under this plan. Effective September 29, 2006, we adopted the “2006-B Non-Qualified Stock Compensation Plan.” The maximum number of shares that may be issued pursuant to the plan is 600,000 shares.As of December 31, 2008, a total of 600,000 shares had been issued under this plan. Officers (including officers who are members of the board of directors), directors (other than members of the stock option committee to be established to administer the stock option plans) and other employees and consultants and its subsidiaries (if established) will be eligible to receive options under the stock option plans.The committee will administer the stock option plans and will determine those persons to whom options will be granted, the number of options to be granted, the provisions applicable to each grant and the time periods during which the options may be exercised.No options may be granted more than ten years after the date of the adoption of the stock option plans. Non-qualified stock options will be granted by the committee with an option price equal to the fair market value of the shares of common stock to which the non-qualified stock option relates on the date of grant.The committee may, in its discretion, determine to price the non-qualified option at a different price.In no event may the option price with respect to an incentive stock option granted under the stock option plans be less than the fair market value of such common stock to which the incentive stock option relates on the date the incentive stock option is granted. Each option granted under the stock option plans will be exercisable for a term of not more than ten years after the date of grant.Certain other restrictions will apply in connection with the plans when some awards may be exercised.In the event of a change of control (as defined in the stock option plans), the date on which all options outstanding under the stock option plans may first be exercised will be accelerated.Generally, all options terminate 90 days after a change of control. The table below sets forth information as of December 31, 2008 regarding outstanding options granted under the plans, warrants issued to consultants and options reserved for future grant under the plan. Number of shares to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of shares remaining available for future issuance under equity compensation plans (excluding shares reflected in column (a)) (c) Equity compensation plans approved by stockholders - $ - - Equity compensation plans not approvedby stockholders $ Total $ Note: These plans are intended to encourage directors, officers, employees and consultants to acquire ownership of common stock.The opportunity so provided is intended to foster in participants a strong incentive to put forth maximum effort for our continued success and growth, to aid in retaining individuals who put forth such effort, and to assist in attracting the best available individuals to the Company in the future. As of December 31, 2008, there were 250 shares that remained available for issuance under the 2002 employee stock compensation plan.As of December 31, 2008, no shares remained available under the 2006 Non-Qualified Stock Compensation Plan, the Attorney’s and Accountant Stock Plan Non-Qualified Stock Compensation Plan 2006 and the 2006-B Non-Qualified Stock Compensation Plan. Item 6.Selected Financial Data For the years ended December 31, 2008 and December 31, 2007, the Company incurred net losses before extraordinary gain, of $207,627 and $934,629, respectively.The Company accumulated deficit at the end of December 31, 2008, was $12,040,077. See Index to Financial Statements and Schedules appearing under Item 8 of this Form 10-K. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations This report contains forward-looking statements.Actual results and events could differ materially from those projected, anticipated, or implicit, in the forward-looking statements as a result of the risk factors set forth below and elsewhere in this report. With the exception of historical matters, the matters discussed herein are forward-looking statements that involve risks and uncertainties. Forward-looking statements include, but are not limited to, statements concerning anticipated trends in revenues and net income, the date of introduction or completion of our products, projections concerning operations and available cash flow. Our actual results could differ materially from the results discussed in such forward-looking statements. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes thereto appearing elsewhere herein. 14 Table of Contents OVERVIEW AND OUTLOOK During 2008, we were in the business developing and producing motion pictures and we discontinued the business of investing in litigation recoveries Results of Operations The following overview provides a summary of key information concerning our financial results for the years ended December 31, 2008 and 2007. Revenues Year Ended December 31st Increase (Decrease) Amount Percent Net Revenue $ $ $ ) (88.4) % Revenue: Total revenue was $25,000 and $216,089 for the fiscal years ended December 31, 2008, and 2007, respectively.Our decrease in revenue of $427,951 is due to the discontinuance of our litigation funding business and our shifting of business operations into the entertainment industry. We cannot guarantee with certainty when we will generate revenue sufficient to fund ongoing operations. Our future revenues will be reliant on the ability to produce and market film and entertainment products. Operating expenses Year Ended December 31st Increase (Decrease) Amount Percentage General and administrative expenses $ ) ) % Financing expense ) ) % Depreciation and amortization ) ) % - Total operating expenses $ $ ) ) % Total operating expenses for the year ended December 31, 2008 decreased by $898,993 from the year ended December 31, 2007, because of the cost cutting procedures that management has implemented. Other income (expense) Year Ended December 31st Increase (Decrease) Amount Percentage Other income $ $ $ ) ) % Interest (expense) % - - - Total other income (expense) % 15 Table of Contents Our interest expense was $79,640 lower in 2008, than in 2007, because we used the issuance of stock to reduce the debt and to finance operating costs. Net (loss) Year Ended December 31st Increase (Decrease) Net (loss) before extraordinary gain $ $ $ % Our net loss before extraordinary gain was approximately77.7% lower in the year ended December 31, 2008, as compared to the year ended December 31, 2007, because we reduced our G & A expenses by over $800,000, restructured a substantial portion of our debt, and reclassified certain expenses to a movie rights, asset account. Operation Plan Global Entertainment Holdings, operating through its wholly owned subsidiaries of Global Universal Entertainment and Global Universal Film Group, and its 30% owned, Canadian affiliate, Global Universal Pictures (collectively, these entities are sometimes hereinafter referred to as “Global Universal”), is a development stage company engaged in the development of low-budget genre pictures.The Company’s management believes investment risk in such films can be significantly reduced by utilizing Canadian, U.S. and other major countries Governmental and territorial tax incentives to cover up to 40%, or more, of each film’s budget. Additional coverage of about 25%, or more, of a film’s budget can be derived from distributor financing, or pre-selling either foreign or U.S. rights to a film.The balance of each film’s budgeted cost will be obtained from private investment of debt, equity or “gap” financing, or a combination of such items.Management intends to retain revenues generated from a significant ongoing, equity percentage of each film to provide cash flow for operating expenses and to maximize long-term growth for the Company and its shareholders. Liquidity and Capital Resources We had cash on hand of $2,253, as of December 31, 2008.In the opinion of management, our available funds will not satisfy our working capital requirements for the next twelve months.We will need to raise funds to continue to implement our business plan. We plan to raise these funds through private and institutional debt or equity offerings, including interest bearing convertible debentures.There can be no assurance that the Company will be able to obtain such financing. On March 5, 2007, a promissory note in the principal amount of $250,000 was issued by Rochester capital Partners as consideration for the purchase of 4,000,000 shares from the Company. The note was fully paid off on August9, 2007. On July 10, 2007 the Company issued a promissory note in the amount of $5,000 to Stanley Weiner, a director of the Company, with interest accruing at 6% per annum. Mr. Weiner has elected to convert this note into common stock. On September 28, 2007, the Company issued 500,000 shares of common stock for the conversion of its promissory note dated December 9, 2004, in the principle amount of $500,000. The note had been assumed by Stanley Weiner, our Vice President of Finance and a director. The accrued interest was forgiven by the note holder. On September 28, 2007 the Company issued 125,000 shares of common stock to J-Bear Investment, LLC., for the conversion of three stock subscription notes issued in 2007 by our subsidiary, Global Universal, with varying dates totaling a principle amount of $100,000. Any accrued interest was waived. On September 28, 2007, the Company issued 24,375 shares of common stock to Peter Liapis for the conversion of a stock subscription note, dated May 23, 2007, the principle amount of $15,000, accrued interest was waived. On December 28, 2007, several promissory notes held by Rochester Capital Partners, LP, totaling $64,940, with accrued interest of $5,595, were converted into 641,225 shares of the Company’s Series B, Convertible Preferred Stock. Mr. Rasmussen, our CEO, is the General Partner of this partnership. On December 28, 2007, several promissory notes held by Gary Rasmussen totaling $32,000, with accrued interest of $5,735, were converted into 343,227 shares of the Company’s Series B, Convertible Preferred Stock. Mr. Rasmussen is the CEO of Global Entertainment Holdings, Inc. and a board member. On December 28, 2007, several promissory notes held by Jacqueline Giroux, totaling $148,000, with accrued interest of $17,625, were converted into 1,505,682 shares of the Company’s Series B, Convertible Preferred Stock. JacquelineGiroux is the President and CEO of our subsidiary Global Universal Film Group Inc.Mr. Rasmussen is the Chairman of Global Universal and a board member. In May and June of 2008, the Company exercised its rights pursuant to the terms of the Equity Investment Agreement with Imperial Capital Holdings, dated July 28, 2006, to require Imperial Capital Holdings to purchase shares of the Company’s common stock.The aggregate number of shares subject to the Puts was 400,000 shares, or the aggregate minimum Put amount was $40,000, less fees. During the quarter ended March 31, 2008, we issued a total of 171,000 shares to 2 individuals for conversion of $150,000 in debentures they held, with accrued interest of $21,000, or an aggregate of $171,000. The shares were issued at a value of $1.00 per share.We believe that the issuance of these shares was exempt from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended, by virtue of Section 4(2). On March 5, 2008, the Company authorized the issuance of 283,333 shares of its $0.001, par value, restricted common stock for the conversion of a note in the amount of $42,500 held by Davric Corporation relating to LFC 104. The conversion share price was $0.15. These shares were issued April 22, 2008. On March 5, 2008, the Company authorized 180,000 shares of its $0.001 par value restricted common stock for the conversion of a note in the amount of $27,000 held by Davric Corporation relating to LFC 105. The conversion share price was $0.15. These shares were issued April 22, 2008. 16 Table of Contents On March 31, 2008, the Company authorized 500,000 shares of its $0.001 par value restricted common stock for the conversion of a note in the amount of $50,000 held by Green Realty Corp. relating to LFC 101. The conversion share price was $0.10. These shares were issued April 25,2008. On May 19, 2008, we issued 40,000 shares of restricted common stock, par value $0.001, to Jerry E. Polis as an enticement for a $20,000 loan, the share price was $0.08. On May 19, 2008, we issued 80,000 shares of restricted common stock, par value $0.001, to Davric Corp. as an enticement for a $40,000 loan, the share price was $0.08. On May 30, 2008, we issued 200,000 shares of restricted common stock, par value $0.001, as directed by Stanley Weiner, in consideration for the cancellation of an outstanding loan, at a per share price of $0.10. Stanley Weiner is the Company’s Vice President of Finance and a member of the Board of Directors. On May 30, 2008, we issued 104,760 shares of restricted common stock, par value $0.001, as directed by Stanley Weiner, to the Marital Trust created under the will of Blanche Weiner, in consideration for the cancellation of an outstanding loan, at a per share price of $0.10. Stanley Weiner is the Company’s Vice President of Finance and a member of the Board of Directors. On May 30, 2008, we issued 95,240 shares of restricted common stock, par value $0.001, as directed by Stanley Weiner, to the Disclaimed Residential Trust created under the Will of Blanche Weiner, in consideration for the cancellation of an outstanding loan, at a per share price of $0.10.Stanley Weiner is the Company’s Vice President of Finance and a member of the Board of Directors. Additionally, in November, 2008, the Company’s Board of Directors authorized the issuance of an additional 500,000 shares of Series C Preferred stock to Mr. Rasmussen in partial consideration for his agreement to: (i) reduce his salary to $10,000 per month, (ii) to defer the receipt of his salary and other compensation until such time as the Company has sufficient funds, and (iii) for his agreement to forego receipt of all accrued salary due him from inception of his employment through September 30, 2008. These shares were not issued until April, 2009. In November, 2008, the Company’s Board of Directors authorized the issuance of an additional ten million shares of common stock to Rochester Capital Partners (RCP) to compensate RCP for a diminution in value of the receivable amounts represented by LitFunding’s prior management, as adjusted post closing to the stock purchase transaction between LitFunding and RCP.These shares were not issued until late March, 2009. Agreements with Imperial Capital Holdings On January 16, 2006, we entered into an Equity Investment Agreement (“Investment Agreement”), which is an equity line of credit ("ELoC"), with Imperial Capital Holdings ("Imperial"). On that same date, we also entered into a Registration Rights Agreement (“Registration Agreement”) with Imperial, which called for us to file a registration statement relating to the ELoC within sixty days.Further, we were in default of our promise to register the common stock underlying the shares of our Series A convertible preferred stock, which Imperial acquired in August, 2005, and, in July, 2006, we were also in default on the payment of a $30,000 promissory note due Imperial on July 12, 2006. On July 28, 2006, we reached an understanding with Imperial to cure our defaults in exchange for the issuance of 80,000 shares of common stock. Concurrently, we entered into a new Investment Agreement and a new Registration Rights Agreement with Imperial with substantially similar terms as the original agreements dated January 16, 2006.In October, 2006, we agreed to issue 20,000 shares to Imperial to cover interest on the $30,000 note. In January, 2007, we agreed to issue an additional 30,000 shares to cover dividends due on the Series A 12% preferred stock and to grant an additional 60-day extension on the $30,000 note.On November 12, 2007, we borrowed an additional sum of $12,500 from Imperial and renewed our previous $30,000 note, combine in a new note in the principal amount of $45,000, with interest at 12%, and a maturity date of April 15, 2008. This note is secured by advances against our ELoC. On December 14, 2007, we borrowed an additional $6,000 from Imperial with interest at 12%, due April 15, 2008. This note is convertible into common stock at $.05 per share. On June 5, 2007, our registration statement was declared effective by the SEC.As we draw down on the ELoC, more shares will be sold into the market by Imperial. This new supply of shares may cause our stock price to drop. In turn, as the stock price drops and as we make more draw downs on the ELoC, even more stock will come into the market which may cause yet a further drop in stock price. You should be aware that there is an inverse relationship between our stock price and the number of shares to be issued pursuant to the ELoC. If our stock price declines, we will be required to issue a greater number of shares under the ELoC. We are not required to draw down or use the full amount available of the ELoC. Auditor’s ‘Going Concern’ Opinion The Independent Auditor’s Report issued in connection with the audited financial statements of the Company for the calendar years ending December 31, 2008 and 2007, expresses “substantial doubt about [our] ability to continue as a going concern,” due to the Company’s lack of profitable operations, our working capital deficit, and our retained earnings deficit. The Company has not had a profitable operating history, and we have no current sources of revenue. We cannot guarantee that we will become profitable. Current Working Capital. We are subject to a working capital deficit, which means that our current assets on December 31, 2008, were not sufficient to satisfy our current liabilities and, therefore, our ability to continue operations is at risk.We had a working capital deficit for the year ended December 31, 2008, which means that our current liabilities exceeded our current assets on December 31, 2008, by $481,382.Current assets are assets that are expected to be converted to cash within one year and, therefore, may be used to pay current liabilities as they become due.Our working capital deficit means that our current assets on December 31, 2008, were not sufficient to satisfy all of our current liabilities on December 31, 2008.If our ongoing operations do not begin to provide sufficient profitability to offset the working capital deficit, we may have to raise capital or debt to fund the deficit or curtail future operations. 17 Table of Contents Summary of Product and Research & Development That We Will Perform for the Term of Our Plan. We do not anticipate performing any significant product research and development under our plan of operation until such time as we complete a merger or acquisition that may require it. Expected Purchase or Sale of Plant and Significant Equipment. We do not anticipate the purchase or sale of any plant or significant equipment, as such items are not required by us at this time, nor are they anticipated to be needed within the next twelve months. Significant Changes in the Number of Employees. We currently employ 4 full time employees.In the event that we are successful in generating revenues and expanding our present operations in the film production business, we will need to hire additional employees or independent contractors in the future. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results or operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources, primarily allowance for doubtful accounts receivables, accruals for other costs, and the classification of net operating loss and tax credit carry forwards between current and long-term assets. These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in this report. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not Applicable to smaller reporting companies. Item 8.Financial Statements and Supplementary Data 18 Table of Contents Item 8. Financial Statements and Supplementary Data TABLE OF CONTENTS PAGES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED BALANCE SHEET F-3 CONSOLIDATED STATEMENT OF OPERATIONS F-4 CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY F-4 CONSOLIDATED STATEMENT OF CASH FLOWS F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-7 Table of Contents Larry O'Donnell, CPA, P.C. Telephone (303) 745-4545 2228 South Fraser Street Fax (303) 369-9384 Unit I Email larryodonnellcpa@msn.com Aurora, Colorado80014 www.larryodonnellcpa.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Global Entertainment Holdings, Inc. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I have audited the accompanying balance sheet of Global Entertainment Holdings, Inc., and subsidiaries as of December 31, 2008, and the related consolidated statements of operations, stockholders equity and cash flows for each of the two years in the period ended December 31, 2008. These financial statements are the responsibility of management. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Global Entertainment Holdings as of December 31, 2008, and the results of operations and its cash flows for each of the two years in the period ended December 31, 2008, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As disclosed in the consolidated financial statements and notes to the consolidated financial statements, the Company will need additional working capital for its planned activity and to service its debt. This raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters are described in the notes to the consolidated financial statements. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Larry O’Donnell, CPA, PC April 14, 2010 F-2 Table of Contents Global Entertainment Holdings Inc. Consolidated Balance Sheet December 31, Assets Current assets: Cash and cash equivalents $ Note receivable Accrued Interest Income Total current assets Fixed assets, net Total fixed assets Other assets Book Rights TV Game/Reality Show Film Rights Movies Website Software: Less Amortization Other Assets Producer Investment Total other assets Total assets $ Liabilities and Stockholders' Equity Liabilities not subject to compromise Accounts payable $ Accrued expenses Deferred Revenue Notes payable Total current liabilities not subject to compromise Liabilities subject to compromise Debentures Totalliabilities subject to compromise Total liabilities Stockholders' Equity: Series A Convertible preferred Stock, par value $0.001, 2,000,000 shares authorized, 800,000 shares issued and 2,000,000 shares authorized, 800,000 shares issued and shares issued and outstanding Series B Convertible preferred Stock, par value $0.001, 4.000,000 shares authorized, 3,990,314 shares issued and outstanding Common stock, $0.001 par value, 230,000,000 shares authorized, 11,812,844, and 9,258,511shares issued and outstanding at December 31, 2008 and 2007, respectively Shares authorized & unissued (200,000 ) Subscription Payable Additional paid-in capital Additional paid-in capital Preferred B Additional paid-in capital Preferred C Accumulated (deficit) $ F-3 Table of Contents Global Entertainment Holdings, Inc. Consolidated Statement of Operations Net Revenue $ $ Expenses: General and administrative expenses Financing expense Depreciation & Amortization Total operating expenses Net operating (loss) ) ) Other income (expenses): Other income Interest expense ) ) Rental Income Total other income (expenses) ) ) Loss before reorganization items ) ) Extraordinary gain and income taxes Bad Debt in connection with share issuance Gain on debt restructure Lossbefore extraordinarygain and income taxes Income (Loss) before Income taxes ) ) Net Income (loss) $ ) $ ) Basic Earnings (loss) per share: ) ) Before Extraordinary item ) ) Extraordinary item Total ) ) Weighted average number of common shares outstanding: Basic F-4 Table of Contents Statements of Changes in Stockholders' Equity Common Stock Preferred Stock Preferred Stock Shares Amount Shares Amount Shares Amount Shares Amount Amount Paid in Capital Paid in Capital Subscription Payable Shares Authorized Unissued Accumulated (Deficit) Total Stockholders Equity Balance, December 31, 2004 - - - -6,225,276 -1,602,745 shares issued for cash - - 1,136, 608 Shares authorized & unissued - - Shares issued for services - Shares issued in settlement - Shares issued in settlement of notes - Shares issued in lieu of interest 75 - Warrants and Options issued - Warrants and Options exercised - Options exercised- related party - Subscription payable - Net (loss) for the year ended -3,972,043 -3,972,043 Balance, December 31, 2005 $ -10,197,319 $ ) Shares issued for cash Shares issued for investment 15 Shares authorized & unissued Shares issued for services Shares issued in settlement of debt Shares issued for preferred dividend 96 Shares issued in settlement of notes Shares issued for financing Shares issued in lieu of interest 15 Share issued in exchange of preferred -400,000 Warrants and options issued Warrants and Options exercised Shares Cancelled -185,000 -1,850 -4000 -933,918 ) Options exercised – related party Subscription payable -322,139 Net (Loss) ) For the year ended December 31,2006 Balance, December 31,2006 ) Shares authorized & unissued ) ) Shares authorized & unissued Shares issued for services ) Shares issued in settlement of debt Shares issued for Note Receivable Shares issued for financing Share issued in exchange of preferred Net (Loss) ) ) For the year ended December 31,2007 47 Balance, December 31,2007 -171,000 ) Shares issued in settlement of debt Shares issued for services Shares issued for financing Shares authorized & unissued Shares issued for cash Shares Issued Net Loss for the of the year ) ) Balance, December 31, 2008 0 ) ) F-5 Table of Contents Global Entertainment Holdings Inc. Consolidated Statements of Cash Flow For the years ending December 31, Cash flows from operating activities Net income (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in operating activities) Extraordinary gain on settlement with IEP creditors Gain on forgiveness of capital lease obligation Gain on Discount of pre-petition debt Depreciation and amortization Reserve for unsuccessful resolution of lawsuits Reserve for Doubtful Receivables Loss on disposal of asset Share-based compensation Common stock issued in settlements ) Share-based interest payments Shares cancelled Gain on participation obligation Debt discount amortization Changes in assets and liabilities: Trade and other accounts receivable Other assets ) Contingent advances Accounts payable and accrued expenses ) Trade and other claims subject to compromise Note receivable ) Deferred revenue ) Net cash (used in) operating activities ) ) Cash flows from investing activities: Purchases of property and equipment Net cash (used in) investing activities Cash flows from financing activities: Cash from issuance of common stock Cash from exercise of options & warrants Cash from issuance of preferred stock Proceeds from notes payable Subscription Payable Proceeds from investor participation borrowings Proceeds from investor obligations Principal repayments on capital lease obligations Value of Warrants issued ) Net cash provided by financing activities Increase (decrease) in cash (5
